Exhibit 10.1

AMENDMENT NO. 4 (this “Amendment”) dated as of March 19, 2020, among TENET
HEALTHCARE CORPORATION, a Nevada corporation (the “Company”), the Subsidiaries
of the Company party hereto, the LC Participants and Issuers party hereto and
BARCLAYS BANK PLC, as administrative agent (the “Administrative Agent”) under
the Letter of Credit Facility Agreement, dated as of March 7, 2014, among the
Company, the Administrative Agent, the LC Participants and Issuers from time to
time party thereto (as amended, restated, modified or supplemented from time to
time, the “LC Facility Agreement”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the LC Facility
Agreement.

WHEREAS, Section 11.1(a) of the LC Facility Agreement provides that the LC
Facility Agreement may be amended for certain purposes with the consent of the
Company and the Requisite LC Participants;

WHEREAS, Section 11.1(a)(ii) of the LC Facility Agreement provides that the
Company, the Issuers and the LC Participants may extend the LC Commitment of
each LC Participant with the consent of each LC Participant directly affected
thereby; and

WHEREAS, the Company, the Issuers and the LC Participants desire to amend the LC
Facility Agreement on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

SECTION 1. Amendment. The Credit Parties, the Administrative Agent, the Issuers
and the LC Participants hereby agree to the following amendments to the LC
Facility Agreement, which shall become effective as of the Amendment No. 4
Effective Date (as defined below):

(a)    The following definitions are added to Section 1.1 of the LC Facility
Agreement in appropriate alphabetical order:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Amendment No. 4” means that certain Amendment No. 4, dated as of March 19,
2020, among the Company, the Subsidiaries of the Company party thereto, the LC
Participants and Issuers party thereto and the Administrative Agent.

“Amendment No. 4 Effective Date” has the meaning assigned to such term in
Amendment No. 4.

“BHC Act Affiliate” has the meaning specified in Section 11.22 (Acknowledgment
Regarding Any Supported QFCS).



--------------------------------------------------------------------------------

“Covered Entity” has the meaning specified in Section 11.22 (Acknowledgment
Regarding Any Supported QFCS).

“Covered Party” has the meaning specified in Section 11.22 (Acknowledgment
Regarding Any Supported QFCS).

“Default Right” has the meaning specified in Section 11.22 (Acknowledgment
Regarding Any Supported QFCS).

“Issuer Sublimit” means, with respect to (i) Barclays, $100,000,000, (ii) Truist
Bank, $50,000,000 and (iii) any other Issuer, the amount set forth in the
applicable agreement pursuant to which such Issuer became an Issuer, in each
case, as may be amended from time to time as agreed by the Company, the
Administrative Agent and the applicable Issuer.

“QFC” has the meaning specified in Section 11.22 (Acknowledgment Regarding Any
Supported QFCS).”

“QFC Credit Support” has the meaning specified in Section 11.22 (Acknowledgment
Regarding Any Supported QFCS).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Supported QFC” has the meaning specified in Section 11.22 (Acknowledgment
Regarding Any Supported QFCS).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.22
(Acknowledgment Regarding Any Supported QFCS).

(b)    The following definitions are hereby amended and restated in their
entirety as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

-2-



--------------------------------------------------------------------------------

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Issuer” means (i) Barclays, (ii) Truist Bank, and (iii) each other LC
Participant or Affiliate of an LC Participant that hereafter becomes an Issuer
with the approval (with its consent) of the Administrative Agent (such approval
not to be unreasonably withheld or delayed) and the Company by agreeing pursuant
to an agreement with and in form and substance reasonably satisfactory to the
Administrative Agent and the Company to be bound by the terms hereof applicable
to Issuers.

“LC Commitment” means, with respect to each LC Participant, the commitment of
such LC Participant to acquire risk participations in Letters of Credit and
purchase LC Disbursements in the aggregate principal amount not to exceed the
amount set forth opposite such LC Participant’s name on Schedule 1 to Amendment
No. 4, as the same may be adjusted pursuant to any Assignment and Acceptance
executed by such LC Participant or otherwise adjusted in accordance with this
Agreement.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.”

(c)    Clause (b) of the definition of “Base Rate” appearing in Section 1.1
thereof is amended by deleting the word “and” at the end of such clause.

 

-3-



--------------------------------------------------------------------------------

(d)    Clause (c) of the definition of “Base Rate” appearing in Section 1.1
thereof is amended by adding the following proviso to the end of such clause:

“provided that in the event the Administrative Agent notifies the Company and
each LC Participant that it has determined that adequate and reasonable means do
not exist for determining the Eurodollar Rate for such Interest Period, the
utilization of this clause (c) in determining the Base Rate shall be suspended
until the Administrative Agent revokes such notice; and”

(e)    The following clause (d) is added to the definition of “Base Rate”
appearing in Section 1.1 thereof:

“(d)    1.0% per annum.”

(f)    The definition of “LC Commitment” appearing in Section 1.1 thereof is
amended by replacing the reference to “Schedule 1 to Amendment No. 1” appearing
therein with “Schedule 1 to Amendment No. 4”.

(g)    The definition of “Scheduled Termination Date” appearing in Section 1.1
thereof is amended by replacing the reference to “March 7, 2021” appearing
therein with “September 12, 2024”.

(h)    Section 2.4(a)(iii) is amended by adding the following to the end of such
clause:

“or unless otherwise agreed to by such Issuer in its sole discretion, if the
aggregate LC Obligation Outstandings in respect of Letters of Credit issued by
such Issuer would exceed such Issuer’s Issuer Sublimit”

(i)    Section 2.19(a)(i)(C) is amended by replacing the reference to “Section
11.21 (Acknowledgment and Consent to Bail-In of EEA Financial Institutions)”
appearing therein with “Section 11.21 (Acknowledgment and Consent to Bail-In of
Affected Financial Institutions)”.

(j)    Section 4.21 thereof is amended and restated in its entirety as follows:

“Section 4.21 Affected Financial Institutions.

None of the Credit Parties is an Affected Financial Institution.”

(k)    Article VII is amended by replacing the reference to “Section 4.21
Sanctions, Etc.” with “Section 7.11 Sanctions, Etc.”

(l)    Section 11.21 thereof is amended and restated in its entirety as follows:

“Section 11.21    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions

Notwithstanding anything to the contrary in this LC Facility Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any LC Participant or Issuer that is
an Affected Financial Institution

 

-4-



--------------------------------------------------------------------------------

arising under this LC Facility Agreement, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any LC Participant or Issuer that is an Affected Financial
Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this LC Facility Agreement or other LC Facility Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any applicable Resolution
Authority.”

(m)    The following new Section is added to Article XI thereof:

“Section 11.22    Acknowledgment Regarding Any Supported QFCs.

To the extent that the LC Facility Documents provide support, through a
guarantee or otherwise, for any agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the LC Facility
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution

 

-5-



--------------------------------------------------------------------------------

Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the LC Facility Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the LC Facility Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting LC Participant shall in no
event affect the rights of any Covered Party with respect to a Supported QFC or
any QFC Credit Support.

(b)    As used in this Section 11.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

SECTION 2. Representations and Warranties. The Company hereby represents and
warrants that, both immediately before and immediately after giving effect to
this Amendment:

(a)    The representations and warranties set forth in the LC Facility Documents
are true and correct in all material respects, with the same effect as though
made on and as of such times, except to the extent any such representation and
warranty expressly relates to an earlier date or period (in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or for such earlier period, as the case may be); and

(b)    no Default or Event of Default exists and is continuing on and as of such
times.

 

-6-



--------------------------------------------------------------------------------

SECTION 3. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 4 Effective Date”) that the
following conditions have been satisfied:

(a)    the Administrative Agent (or its counsel) shall have received from the
Company, each Issuer, the LC Participants constituting the Requisite LC
Participants and each LC Participant listed on Schedule I, in each case, either
(i) a counterpart of this Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment;

(b)    the Administrative Agent shall have received an opinion of (i) Gibson,
Dunn & Crutcher LLP, counsel to the Credit Parties, (ii) Woodburn and Wedge,
Nevada counsel to the Credit Parties and (iii) the Assistant General Counsel of
the Company, in each case, addressed to the Administrative Agent, the Issuers
and the LC Participants, and in form reasonably satisfactory to the
Administrative Agent;

(c)    the Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each Credit Party certifying (i) the
names and true signatures of each officer of such Credit Party that has been
authorized, as of the date of such certification, to execute and deliver this
Amendment or other document required hereunder to be executed and delivered by
or on behalf of such Credit Party, (ii) (x) the by-laws (or equivalent
Constituent Document) of such Credit Party as in effect on the date of such
certification or (y) that there have been no changes in the by-laws (or
equivalent Constituent Document) of such Credit Party from the by-laws (or
equivalent Constituent Document) of such Credit Party delivered pursuant to
Section 3.1(a)(viii) of the LC Facility Agreement and (iii) (x) the certificate
of incorporation (or equivalent Constituent Document) of such Credit Party as in
effect on the date of such certification or (y) that there have been no changes
in the certificate of incorporation (or equivalent Constituent Document) of such
Credit Party from the certificate of incorporation (or equivalent Constituent
Document) delivered pursuant to Section 3.1(a)(vii) of the LC Facility
Agreement;

(d)    the Administrative Agent shall have received a short form certificate,
certified as of a recent date by the Secretary of State of the state of
organization of each Credit Party, attesting to the good standing of each such
Credit Party; and

(e)    the Administrative Agent shall have received, for the account of each LC
Participant that has consented to this Amendment prior to 4:00 p.m., New York
City time, on March 19, 2020 a fee equal to 0.25% of the aggregate principal
amount of such LC Participant’s LC Commitment and the Company shall have paid to
Barclays Bank PLC such fees as have been separately agreed in writing prior to
the date hereof.

SECTION 4. Certain Consequences of Effectiveness; Reaffirmation. On and after
the Amendment No. 4 Effective Date, references in the LC Facility Agreement to
this “Agreement”, “hereunder”, “hereof”, “herein” or words of similar import and
references in the LC Facility Documents to the “Agreement”, “LC Facility
Agreement”, “thereunder,” “thereof”, “therein” or words of similar import shall
mean, and refer to, the LC Facility Agreement, as amended by this Amendment.
Except as expressly set forth herein, this Amendment shall not

 

-7-



--------------------------------------------------------------------------------

constitute an amendment or waiver of any provision of the LC Facility Agreement
or any other LC Facility Document all of which shall remain in full force and
effect. Each Credit Party hereby acknowledges and agrees that, following the
Amendment No. 4 Effective Date, it shall continue to be bound by the LC Facility
Documents to which it is party (in the case of the LC Facility Agreement, as
amended by this Amendment) and each of the Credit Parties hereby (i) consents to
the execution, delivery and performance of this Amendment and each of the
transactions contemplated hereby, (ii) acknowledges and reaffirms its respective
guarantees, pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of the LC Facility Documents,
(iii) acknowledges and agrees that, notwithstanding the effectiveness of this
Amendment, the Collateral Documents, the Collateral Trust Joinder – Additional
Secured Debt, the Additional Secured Debt Designation and the Guaranty (and any
amendments thereto) shall continue in full force and effect and
(iv) acknowledges and agrees that all references in the Collateral Documents,
the Collateral Trust Joinder – Additional Secured Debt, the Additional Secured
Debt Designation and the Guaranty (and any amendments thereto) to the
“Agreement”, “LC Facility Agreement”, “thereunder,” “thereof”, “therein” or
words of similar import shall be deemed to mean a reference to the LC Facility
Agreement as amended by this Amendment. Furthermore, each of the Credit Parties
acknowledges and agrees that it is the intention of such party (i) that the
Collateral Documents, the Collateral Trust Joinder – Additional Secured Debt and
the Additional Secured Debt Designation (and any amendments thereto) and the
Liens granted thereby shall not be affected, impaired or discharged hereby or by
the transactions contemplated under this Amendment and (ii) the Liens granted by
the Collateral Documents, the Collateral Trust Joinder – Additional Secured Debt
and the Additional Secured Debt Designation (including any amendments thereto)
shall continue unimpaired and with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred. For the avoidance of
doubt, (i) to the extent an LC Participant under the LC Facility Agreement as in
effect upon the Amendment No. 4 Effective Date was not listed on Schedule I to
the LC Facility Agreement but is listed on Schedule I to Amendment No. 4, such
LC Participant’s LC Commitment will begin as of the Amendment No. 4 Effective
Date and (ii) to the extent an LC Participant under the LC Facility Agreement as
in effect prior to the Amendment No. 4 Effective Date is not listed on Schedule
I to Amendment No. 4, such LC Participant’s LC Commitment will terminate as of
the Amendment No. 4 Effective Date.

SECTION 5. Incorporation by Reference. This Amendment shall constitute a “LC
Facility Document” for purposes of the LC Facility Agreement. The provisions of
Section 11.11, 11.12, 11.13 and 11.17 of the LC Facility Agreement are
incorporated herein mutatis mutandis.

[signature pages follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

TENET HEALTHCARE CORPORATION By:  

/s/ James E. Snyder, III

Name:   James E. Snyder, III Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

BBH BMC, LLC

BROOKWOOD BAPTIST HEALTH 1, LLC

DESERT REGIONAL MEDICAL CENTER, INC.

DOCTORS HOSPITAL OF MANTECA, INC.

DOCTORS MEDICAL CENTER OF MODESTO, INC.

FOUNTAIN VALLEY REGIONAL HOSPITAL AND MEDICAL CENTER

JFK MEMORIAL HOSPITAL, INC.

LAKEWOOD REGIONAL MEDICAL CENTER, INC.

LOS ALAMITOS MEDICAL CENTER, INC.

PLACENTIA-LINDA HOSPITAL, INC.

SAN RAMON REGIONAL MEDICAL CENTER, LLC

SIERRA VISTA HOSPITAL, INC.

TWIN CITIES COMMUNITY HOSPITAL, INC.

VHS VALLEY HEALTH SYSTEM, LLC

 

By:  

/s/ James E. Snyder, III

Name:   James E. Snyder, III Title:   Assistant Treasurer



--------------------------------------------------------------------------------

AMERICAN MEDICAL (CENTRAL), INC.

AMI INFORMATION SYSTEMS GROUP, INC.

AMISUB (HEIGHTS), INC.

AMISUB (HILTON HEAD), INC.

AMISUB (SFH), INC.

AMISUB (TWELVE OAKS), INC.

AMISUB OF NORTH CAROLINA, INC.

AMISUB OF SOUTH CAROLINA, INC.

AMISUB OF TEXAS, INC.

ANAHEIM MRI HOLDING, INC.

ATLANTA MEDICAL CENTER, INC.

BROOKWOOD HEALTH SERVICES, INC.

CGH HOSPITAL, LTD., by: CORAL GABLES HOSPITAL, INC., as general partner

COASTAL CAROLINA MEDICAL CENTER, INC.

COMMUNITY HOSPITAL OF LOS GATOS, INC.

CORAL GABLES HOSPITAL, INC.

DELRAY MEDICAL CENTER, INC.

EAST COOPER COMMUNITY HOSPITAL, INC.

FMC MEDICAL, INC.

FRYE REGIONAL MEDICAL CENTER, INC.

GOOD SAMARITAN MEDICAL CENTER, INC.

HEALTHCARE NETWORK CFMC, INC.

HEALTHCARE NETWORK DPH, INC.

HEALTHCARE NETWORK HOLDINGS, INC.

HEALTHCORP NETWORK, INC.

HEALTHCARE NETWORK LOUISIANA, INC.

HEALTHCARE NETWORK MISSOURI, INC.

HEALTHCARE NETWORK TEXAS, INC.

HEALTH SERVICES CFMC, INC.

HEALTH SERVICES NETWORK HOSPITALS, INC.

HEALTH SERVICES NETWORK TEXAS, INC.

HIALEAH HOSPITAL, INC.

HILTON HEAD HEALTH SYSTEM, L.P., by: TENET PHYSICIAN SERVICES – HILTON HEAD,
INC., as general partner

HOSPITAL DEVELOPMENT OF WEST PHOENIX, INC.

LIFEMARK HOSPITALS, INC.

LIFEMARK HOSPITALS OF FLORIDA, INC.

NEW MEDICAL HORIZONS, II, LTD, by: HEALTH SERVICES CFMC, INC., as general
partner

NORTH FULTON MEDICAL CENTER, INC.

NORTH SHORE MEDICAL CENTER, INC.

ORNDA HOSPITAL CORPORATION

PALM BEACH GARDENS COMMUNITY HOSPITAL, INC.

SAINT FRANCIS HOSPITAL – BARTLETT, INC.

SLH VISTA, INC.

SPALDING REGIONAL MEDICAL CENTER, INC.



--------------------------------------------------------------------------------

SRRMC MANAGEMENT, INC.

ST. MARY’S MEDICAL CENTER, INC.

SYLVAN GROVE HOSPITAL, INC.

TENET CALIFORNIA, INC.

TENET FLORIDA, INC.

TENET HEALTHSYSTEM HAHNEMANN, L.L.C., by: TENET HEALTHSYSTEM PHILADELPHIA, INC.,
as managing member

TENET HEALTHSYSTEM MEDICAL, INC.

TENET HEALTHSYSTEM PHILADELPHIA, INC.

TENET HEALTHSYSTEM ST. CHRISTOPHER’S HOSPITAL FOR CHILDREN, L.L.C., by: TENET
HEALTHSYSTEM PHILADELPHIA, INC., as managing member

TENET HOSPITALS LIMITED, by: HEALTHCARE NETWORK TEXAS, INC., as general partner

TENET PHYSICIAN SERVICES — HILTON HEAD, INC.

TH HEALTHCARE, LTD., by: LIFEMARK HOSPITALS, INC., as general partner

VHS ACQUISITION CORPORATION

VHS ACQUISITION SUBSIDIARY NUMBER 1, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 3, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 7, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 9, INC.

VHS BROWNSVILLE HOSPITAL COMPANY, LLC

WEST BOCA MEDICAL CENTER, INC.

VHS CHILDREN’S HOSPITAL OF MICHIGAN, INC.

VHS DETROIT RECEIVING HOSPITAL, INC.

VHS HARLINGEN HOSPITAL COMPANY, LLC

VHS HARPER-HUTZEL HOSPITAL, INC.

VHS HURON VALLEY-SINAI HOSPITAL, INC.

VHS OF ARROWHEAD, INC.

VHS OF ILLINOIS, INC.

VHS REHABILITATION INSTITUTE OF MICHIGAN, INC.

VHS SAN ANTONIO PARTNERS, LLC, by: VHS ACQUISITION SUBSIDIARY NUMBER 5, INC.,
its managing member, and VHS HOLDING COMPANY, INC.

VHS SINAI-GRACE HOSPITAL, INC.

VHS VALLEY MANAGEMENT COMPANY, INC.

VHS WEST SUBURBAN MEDICAL CENTER, INC.

VHS WESTLAKE HOSPITAL INC.

VHS OF PHOENIX, INC.

VANGUARD HEALTH FINANCIAL COMPANY, LLC

VANGUARD HEALTH HOLDING COMPANY I, LLC

VANGUARD HEALTH HOLDING COMPANY II, LLC

VANGUARD HEALTH MANAGEMENT, INC.

VANGUARD HEALTH SYSTEMS, INC.

VHS OF MICHIGAN, INC.

 

By:  

/s/ James E. Snyder, III

Name:   James E. Snyder, III Title:   Treasurer



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, LC Participant and Issuer By:  

/s/ Evan Moriarty

Name:   Evan Moriarty Title:   Vice President



--------------------------------------------------------------------------------

Truist Bank, as LC Participant and Issuer By:  

/s/ Locksley Randle

Name:   Locksley Randle Title:   Vice President

[Signature Page – LC Facility Amendment No. 4]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as LC Participant By:  

/s/ Jordan Harris

Name:   Jordan Harris Title:   Managing Director

[Signature Page – LC Facility Amendment No. 4]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as LC Participant and Issuer By:  

/s/ David H. Strickert

Name:   David H. Strickert Title:   Managing Director

[Signature Page – LC Facility Amendment No. 4]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as LC Participant By:  

/s/ Mark Klaassens

Name:   Mark Klaassens Title:   Duly Authorized Signatory

[Signature Page – LC Facility Amendment No. 4]



--------------------------------------------------------------------------------

Citibank, N.A., as LC Participant By:  

/s/ Patricia A. Guerra

Name:   Patricia A. Guerra Title:   Vice President

[Signature Page – LC Facility Amendment No. 4]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as LC Participant By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as LC Participant By:  

/s/ Joseph McShane

Name:   Joseph McShane Title:   Vice President

[Signature Page – LC Facility Amendment No. 4]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as LC Participant By:  

/s/ Diana Lee

Name:   Diana Lee Title:   Authorized Signatory

[Signature Page – LC Facility Amendment No. 4]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,, as LC Participant By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE I

LC COMMITMENTS

[ON FILE WITH THE ADMINISTRATIVE AGENT]